DETAILED ACTION

Claims 1-25 are pending and have been examined, with claims 2, 5, and 9-20 being canceled. The Examiner determines that this application is in condition for Allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
          The closest prior art of record for claim 1 and the other independent claims include US 20080031475 (Goldstein (3)), US 20080187163 (Goldstein (2)), and US 20160112811 (Jensen et al.).
Goldstein (3) discloses a method for a virtual assistant on a pair of wireless earpieces (Goldstein (3), para [0018]), the method comprising: executing the virtual assistant on a processor disposed within a frame of a first wireless earpiece of the pair of wireless earpieces (Goldstein (3), para [0067]. See also fig. 3(330)); receiving user input defining a request from a user to be implemented by one or more wireless earpieces (Goldstein (3), para [0031]), wherein the user input comprises voice input received at one or more microphones of the pair of wireless earpieces (Goldstein (3), para [0026]); and implementing the action to fulfill the request utilizing the virtual assistant (Goldstein (3), para [0083]).
 capturing data about at least one of a user and an environment of the user using one or more sensors of a second wireless earpiece within the pair of wireless earpieces (Goldstein (2), para [0008]).
Jensen et al. is cited to disclose wirelessly communicating the data from the second wireless earpiece to the first wireless earpiece (Jensen, para [0003]).
However, none of the prior art, alone or in combination, discloses wirelessly communicating the biometric data from the second wireless earpiece to the first wireless earpiece.
          Therefore, the following sequence of limitations of claim 1 is not taught by the prior art in the manner claimed:

“wirelessly communicating the biometric data and the environmental data from the second wireless earpiece to the first wireless earpiece; 



analyzing the request by the virtual assistant executing on the processor of the first wireless earpiece by applying natural language processing to the voice input 2about the biometric data and the environmental data previously acquired from the one or more sensors of the second wireless earpiece when the virtual assistant was in the listening mode to determine an action to fulfill the request; and 

implementing the action to fulfill the request utilizing the virtual assistant.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659